Per Curiam:

The appeal herein is dismissed (1) for the want of a properly presented federal question, Hiawassee Power Co. v. Carolina-Tenn. Co., 252 U.S. 341, 343, 344; Appleby v. Buffalo, 221 U.S. 524, 529; White River Co. v. Arkansas, 279 U.S. 692, 700; and (2) for the reason that the decision of the state court sought here to be reviewed was based upon a non-federal ground adequate to support it. Atlantic Coast Line R. Co. v. Mims, 242 U.S. 532, 535; Mutual Life Ins. Co. v. McGrew, 188 U.S. 291, 308; Hartford Life Ins. Co. v. Johnson, 249 U.S. 490, 493.